Earl Warren: Number 532, C.D. Calbeck, Deputy Commissioner, et al., Petitioners, versus Travels -- Travelers Insurance Company et al. Mr. Solicitor General.
Archibald Cox: Mr. Chief Justice, may it please the Court. These are two cases hereon certiorari to the Court of Appeals to the Fifth Circuit. The question presented is whether injuries sustained by shipyard employees while working on vessels under construction but which have been launched and are float on navigable waters are compensable under the Longshoremen's and Harbor Workers' Act. The facts on which this question arises differ in immaterial respect for case to case but they are substantially identical, indeed identical in all material respect and the Travelers Insurance case, the first case, will serve to illustrate both. The insured -- the Levingston Shipbuilding Company operated the shipyard on the Sabine River which flows between Texas and Louisiana. It's engaged both in new constructions of new vessels and in the repair of vessels which are previously been put into service. Unquestionably, many of its employees are engaged in maritime employment and therefore undeniably, Levingston was an employer covered by the Longshoremen's Act. McGuyer, the employee who was killed was employed by Levingston as a welder to work indiscriminately at repairing vessels which had been in service or taken out of service for repairs and also at completing vessels which were under construction. On the day in question, he was working on the superstructure of a building rig, a vessel which had been launched and was floating in the navigable waters of the Sabine River but it had not been completed and therefore had not been put into service. There was an explosion and the cause of which is immaterial, McGuyer suffered very severe injuries of which a week later caused his death. In seeking compensation for these injuries sustained in the course of his employment, McGuyer's family had to choose between seeking compensation under the federal statute or under the Texas Act which has agreed would've been the applicable state statute even though the injury happened to occur over on the Louisiana side of the river. Under the Texas Act, the widow would receive $35 a week for 360 weeks. That would be the maximum, or a total of $12,600. Under the federal statute, the widow would receive in her own right something over $28 a week during her widowhood and an additional $12.15 a week for each of two children on account of their minority. This would make a total maximum compensation to Mrs. McGuyer and the children of $83,500 or approximately six and half times to some payable under the Texas Act. Mrs. McGuyer in fact filed claims under both the Texas and federal statutes but the Texas claim was expressly made subject to the claims under the Federal Act. The Deputy Commissioner, conducting a hearing on the claim under the Federal Act at first found that this was not a covered injury. The case was then carried by the widow to the District Court and while it was pending there, the Deputy Commissioner asked to have it remanded. It was remanded. The Deputy Commissioner then made a new finding and then awarded compensation to the widow and minor children. That award was taken to the District Court by the Insurance Company, the respondent here. The District Court ruled that they're -- McGuyer had been engaged in covered employment and that therefore the injury was compensable under the federal statute. The gist of its opinion is at page 40 of the record. The Court said in a short opinion, “Here, McGuyer's death arose out of it in the course of his employment and since Levingston had other employees engaged in maritime employment and since McGuyer's death admittedly occurred upon navigable waters of the United States.” His widow and children are entitled to compensation under the Act. So you're not -- the District Court made the right to compensation turn on three facts which we think are decisive. First, that the Levingston Shipbuilding Company, the employer, admittedly had the employees engaged in maritime employment. Second, that the injury occurred in the course of McGuyer's work and as a result of his employment. And third, that it occurred upon navigable water and we think were those three facts here the Federal Act applies.
Potter Stewart: That was -- that was pretty much the holding of O'Rourke case, was it not?
Archibald Cox: That seems to us to be the holding of the O'Rourke case.
Potter Stewart: An opinion (Voice Overlap) --
Archibald Cox: It is the holding numeric on the Dixie Sand and Gravel case --
Potter Stewart: On the Sixth Circuit.
Archibald Cox: -- Sixth Circuit 1958 and we think those cases to assume I will state my whole argument now (Voice Overlap) --
Potter Stewart: The O'Rourke case, if I have it in mind, that was the opinion written by Mr. Justice Reed, was it not?
Archibald Cox: Yes, it was.
Potter Stewart: That involved a sort of conflict between this federal statute and the Federal Employers Liability Act.
Archibald Cox: That's true. It was not a question of whether the --
Potter Stewart: State --
Archibald Cox: -- State Act could apply. Of course, as Your Honor will recall the day --
Potter Stewart: That was a --
Archibald Cox: -- Federal and State Acts are not mutually exclusive --
Potter Stewart: I know.
Archibald Cox: -- in all cases.
Potter Stewart: We know that. I know.
Archibald Cox: And it squarely was held in O'Rourke that -- although the injured employee in that case was in fact, I think, a railroad employee, still this three elements were made out and the majority of the Court concluded that the Longshoremen's Act could apply and that went on and said, “This impliedly excluded the Federal Employer's Liability.”
Potter Stewart: He was a member of our train crew (Voice Overlap) --
Archibald Cox: He was the brakeman employed on one side of the North River I take it. And part of his work in the yard there would be to go up on trains or the cars of the trains and release the breaks so that the locomotive could back up and they could then be pulled off on the shore.
William J. Brennan, Jr.: He was the brakeman who went to sea?
Archibald Cox: He was the brakeman who went a little bit at sea, yes. The case --
Potter Stewart: His injury did occur on navigable water.
Archibald Cox: The injury did occur on navigable waters, the clerks build out on the same three elements that the District Judge relied on here.
Potter Stewart: His employer did have employees engaged in maritime employment.
Archibald Cox: That the injury was on navigable water and that the injury arose out of its employment.
Potter Stewart: Right.
Archibald Cox: And we think those are the decisive circumstances. In the Avondale Shipyards' case, the second case, the employee, Minus Aizen was also employed to work indiscriminately upon both vessels being repaired in the Avondale Shipyard and upon vessels under construction and he, like McGuyer, was working upon a drilling rig, a vessel which had been launched and was floating on navigable waters at the time of the injury. Aizen was injured while also working. In his case, he was not killed. He was totally and permanently disabled. And again, we have a marked difference between the compensation that he would receive if he were -- permitted to the state law and the compensation which he may recover under the Federal Act may recover in our view. In human terms, the difference is this, under the Louisiana Act, he would receive $25 for 400 weeks. This would cover him until he was 35 years old. From the time he was 35 until his death, he would have no means of support. Under the Federal Act, the payments would run, he being totally and permanently disabled for as long as he lives. In actuarial terms, the payments might come to 10 times as much under the federal statute as under the state law. In his case, the Deputy Commissioner's initial award, awarded compensation under the federal statute. The company took the case to the District Court, a different District Court, I may say than the Levingston Shipbuilding case went to and that district judge also sustained the award that's upholding the coverage of the Federal Act. The cases were argued on the same day in the Court of Appeals for the Fifth Circuit and both were substantially decided in the opinion in the first case. The Court held squarely that employees injured while working on the construction of a new vessel even though it has been launched and float in navigable water, must obtain compensation under the state law and may not obtain compensation under the Federal Act. The opinion, I think, really stands on two legs. First, the Court drew a very sharp distinction between the completion of a new vessel and the repair of an existing vessel. Now, of course, both types of work when the vessel is in float are within the maritime jurisdiction. But the new construction the Court -- the Fifth -- the Court of Appeals for the Fifth Circuit said, it's within the category maritime but local so that the state law can apply and therefore it said, “The Federal Act cannot apply.” The second leg of the Court's opinion was to go back to the early president in Grant Smith-Porter Ship Company against Rohde, a case decided before the enactment of the Longshoremen's Act. And to say that since that case held that an employee engaged in new construction upon navigable waters on a floating (Inaudible), could recover under a state Longshoremen's Act, therefore, he could not recover under the federal law. There are two consequences of this distinction and reasoning that I'd like to advert too very quickly, the first is that it makes the compensation, to employee like -- employees like these, turn entirely on the happenstance of whether on a particular day they are on a new home or upon an old house being repaired because they are employed like many of -- these both were employed like any -- many other workers to work indiscriminately on new construction and repair. The second point I would simply mention briefly at this day is that the drawing of this distinction led the court below into a dictum which I think is revealing of its error because it is squarely contrary to two recent decisions of this Court. In drawing this distinction between new construction and repair, the Court flatly stated that if the men were engaged in repair work, they must sue under the state law and could not recover under the Federal Law because this is squarely inconsistent with the decisions of this Court in the more vast cases. Both of which hold that employees engaged in repair work may recover under the state statute and I think while this is the not -- is the other half of the pair than the case we have here that it is the converse and shows the essential error in the court below. Now the critical words of the statute are conveniently found on pages two and three of our brief. At the top of page three, you will find the definition of employer. The term employer means an employer any of whose employees are employed in maritime employment in whole or in part on navigable waters of the United States including any dry dock. And this plainly encompasses both the respondents in these cases. Then Section 3 (a) 903 of the Code, provides compensation should be payable under these chapter with respect of disability or death of an employee which incorporates by reference as you see the definition of employer and employee but only if the disability or death results from an injury occurring upon the navigable waters of the United States including any dry dock, we admittedly meet that requirement. And if recovery for the disability or death through workmen's compensation proceedings may not validly be provided by state law of the critical question in this case stated in general terms is whether that concluding proviso or qualification, if recovery for disability or death may not be validly provided by state law, bars federal compensation here because through the tolerance or sufferance of admiralty, prior to 1927, states had been allowed to give state compensation under the conditions obtained in here. In answering these question, there is one premise which must be borne in mind and that is whatever may have been the initial intention in this respect, it is plainly clear today that the statute does not make state and federal compensation mutually exclusive in all cases, and that, I say, whatever may I have been the initial meaning of this language, has now become a premise so well established that I think it takes no argument. This is the statute which has evolved in role to meet real conditions and we interpret it in the light of present and not simply going back to earlier interpretation as it was a bare colloc -- bare collocation of words. In our view, the concluding portion does not bar recovery under the federal statute, and as I said before, we think the federal statute applies where the three significant factors that I mentioned in the discussion with Mr. Justice Stewart are brought out. We find support for this view in the legislative history and background of the statute. We think it is plainly sustained by the decisions of this Court and indeed except for some recent decisions in the Fifth Circuit by the uniform course of decisions for 20 years in the Court of Appeals. And finally, we urge that even if these contentions were not enough alone to make out petition in this case, even then under the twilight zone doctrine, established by Davis against Department of Labor, the award of compensation should've been sustained. I think it would be helpful at this point before coming to those three contentions, if I were to recall for the Court, the background against which the Longshoremen and Harbor Workers' Act were mentioned and also, I recognized, the Court has been offered a good many times. You will recall and I can do it by referring to three cases. You will recall first that the Jensen case laid down the proposition of constitutional law that injuries occurring within the jurisdiction of the admiralty courts were not compensable under state statutes because admiralty law required uniformity and therefore the diverse rules of the 48 states might not be applied and that distinction was subsequently extended in two cases, the Knickerbocker Ice and Dawson cases to hold that Congress could not permit the states to apply their compensation statutes in this area. The second case that I would refer to is this case of Grant Smith-Porter Ship Company against Rohde, which introduced the so-called doctrine of maritime but local. In Grant Smith-Porter Ship Company against Rohde, an employee was injured while engaged in new construction of a ship which was afloat on the navigable water. He had been employed to engage only in new construction. His employment contract contained references expressed or implied to the state compensation act and the state compensation act provided that an employee who elected to come under the Act should be deemed to have waived his rights under the substantive law of torts to sue for personal injury. And the particular case which ultimately came to this Court was a suit in tort to recover for personal injuries but it was held that the employee was barred by his acceptance rights under the state law and that the state compensation act could apply because the Court said, this was maritime but local. Many of the commentators striated the Rohde case as they retreat in part from Jensen. There were a series of five or six cases in this Court that applied the doctrine and the various other kinds of employees. The third case, I need to mention only briefly, Industrial Commission against Nordenholt Corporation which drew the line between state and federal -- between -- through the permissible line of state acts in such a way between the ship and the dock so that even if the dock reached out in the navigable waters, if the injury occurred on the dock, the state law might be applied. I mentioned this case because it's one of the things to which the concluding words of Section 903 might be taken to apply. So the question here stated in the length of its background -- of the background of the Longshoremen's Act is whether this concluding if clause -- if recovery for the disability or death through workmen's compensation, may not be validly provided by state law is to be held to incorporate into the Federal Act a limitation on the cover of which excludes from the Federal Act this pre-1927 category of maritime but local. Our first point is that the legislative history shows that the Congress did not have any intention -- affirmative intention to incorporate in the Section 903 the doctrine of maritime but local. I stated in terms but did not have any intention to incorporate it because I do think that this is a statute of which must be interpreted as I have said earlier in the length of developments since it's neck but if there were clear evidence that Congress laid stress on the maritime but local doctrine, naturally, that would give us a pause in arguing that it was not effective law today but quite contraries the case. Well, I do not know that one could press so far as to say that the legislative history shows affirmatively that the doctrine was repudiated. It certainly finds more in that direction than it did in any direction of preserving it or attaching importance to it. The bill of which ultimately was enacted, originated in the Senate and it's interesting to note that the original Senate Bill did incorporate the maritime but local doctrine. We've set forth the relevant excerpt on page 32 of our brief. This actually apply to any employment performed on a place within the admiralty jurisdiction of the United States except employment of local concern and of no direct relation to navigation and commerce which will not apply to imply if he's a master or a member of the crew of a vessel. In the hearings, those critical words which are taken from the Rohde case, employment of local concern and of no direction, no direct relation to navigation and commerce were explained as coming from the Rohde case and were severely criticized, indeed in a written memorandum filed some time after the conclusion of the hearings but before the committee made its report, on behalf of the insurance companies, the association of ship builders, there was a precise criticism of this doctrine, the criticism is quoted over on page 34 of our brief. It finds both with the indefiniteness of the words that says that there would be enumerable questions coming before the court if they were preserved and urges that the statute be expanded so as to cover all maritime employment under the admiralty jurisdiction of the United States Court.
Potter Stewart: This cert -- occasionally was from an employer's group was it not?
Archibald Cox: This was from an employer group. The American Shipbuilders Inc. and New Jersey Dry Dock Association.
Potter Stewart: They wanted to include the seamen as well I think.
Archibald Cox: They also wanted to include seamen.
Potter Stewart: Then what to -- to repeal the Jones Act? Is that the other --
Archibald Cox: I -- well that's -- they'd -- there's no suggestion of an expressed repeal in any of the hearings that I read. The chief debate, indeed, was throughout to the hearings of the Senate and in the House and such a few references are on the floor was over the position of seamen. But I do think that some significance must be attached to this change in wording which the committee made because if you will look over on page 35, Mr. Justice Stewart, you will see that the Committee, when it reported the bill, rewrote the definition of coverage in such a way as to leave out any references to the language of the Rohde case or maritime but local and to expand its coverage even though it did not changed it to include seamen. It then -- it read at that stage, compensation should be payable under these act in respect to disability or death of an employee but only if the disability or death results from an injury occurring upon navigable waters of the United States including any dry dock or occurring while such employee was employed onboard the vessel of the United States on the high seas and if recovery for disability or death through workmen's compensation proceedings, may not validly be provided by state law. That is the law as it stands today except that there is this phrase coming right after footnote 10 or occurring while such employee was employed on board the vessel of the United States which was of course subsequently believed. I may say that although that suggest Justice Stewart, that seamen might have been covered at that stage. If you turn over to the next page, you will see that there is even then was an exception that took most seamen out, so that while the committee did broaden the bill, it did not broaden it to the full point of including seamen. The best explanation of this chain that I can find is that the Committee did not wish to incorporate in to the Longshoremen's and Harbor Workers' Act, the maritime but local distinction of the Rohde case.
Potter Stewart: Now what do you think and maybe you've told us but if it's so I've missed it, what do you think this phrase meant to the Congress at the time it was enacted?
Archibald Cox: Well, I think there are -- I think there are two choices looking at it as you just did at the time it was enacted.
Potter Stewart: In -- in --
Archibald Cox: I think it --
Potter Stewart: -- in the light against the background of the decided cases of this Court.
Archibald Cox: Of that time -- yes.
Potter Stewart: -- Jensen, Knickerbocker Ice and Dawson cases.
Archibald Cox: Yes. Well, I think that if we -- I think that it must have had served one or two purposes. One is that it was put in primarily as a recital of the reasons for enacting the statute as it were to add the saying there in coverage, in the coverage section that we have to act because Jensen and the other cases have excluded the state jurisdiction. And this interpretation is certainly supported by the view -- by the fact that the committee report refers to Jensen and Knickerbocker Ice but neither on the committee of reports or anywhere else was there a references to the maritime but local doctrine. Indeed, perhaps you gain some slight additional strength from the fact that when the Senate Bill was read on the House floor, they simply stopped reading it after occurring on the navigable waters of the United States and nobody attributed any significance to this recital. Now, if it must be given some substitutive meanings as of that time, I would say that it was intended to cover the situation involved in the Nordenholt Corporation case. To with -- to make it clear that the longshoreman who was injured on the dock, reaching in the navigable waters, belong to the state rather than under the Federal Act because if you had left that out, it would certainly have been possible to argue that an injury upon a fixed structure, reaching out in the navigable water, was an injury on navigable waters just as much as it appeared on the floating structure. Those seem to me taking this now as you have to interpret it as of the -- as of 1927, as to the two most likely interpretations of the words. The legislative history in the House does not require the same detailed exposition. It's enough to say simply this, in the House the movement was only for expanding comfort. Indeed, the original House Bill expanded in coverage to the point where seamen and masters were included. It apparently was impossible in view of the legislative situation than existing to enact such a bill in an effort to get a bill properly enacted. There was a return to the Senate floor and that was what the bill became -- and that was the bill that became the law. Now, the point that I'm trying to make is that all of the -- except for seamen, all the changes in language were consistent with the notion of expanding the federal coverage to the full extent of admiralty jurisdiction and that there were certainly nothing to indicate beyond the fact that the Rohde case was on the books since that's an indication but there's nothing beyond that bare fact to indicate that the Congress attributed any importance to the maritime but local exception. Now of course, coming at the statute today, 35 years later, we think that it is not to be interpreted as it might have been in 1927 or 1928, even so, we would have had a pretty good case then. But the later decisions, the growth, the revolution of the statute, make it all together plain that the maritime but local doctrine is not a limitation upon the coverage of the federal statute. The first case that we think establishes that proposition is Parker against Motor Boat Sales Corporation. You will recall that in that case, a janitor named porter who was employed to work on land about the premises in someone who was selling out boat motors and small boats went upon a single boat ride with his superior to act. It was said, as a look out for any possible obstructions in the James River.He fell overboard and was drowned. The Court of Appeals for the Fourth Circuit set aside an award made by the Deputy Commissioner in favor of the widow upon the ground that the state could award compensation under the doctrine that the accident while maritime was a local concern and this really, I think, not the slightest precedent but that it was on that ground the maritime but local exception that the Court of Appeals had acted. Nevertheless, this Court reversed and sustained the award of compensation, and while the opinion is not explicit upon that point, it seems to us that it rather clearly repudiates the whole maritime but local doctrine as a measure of the coverage of the Federal Act. There was no discussion of the maritime but local test, on the Rohde case and others like it were not cited, the opinion below, I think, would've been very persuasive if these were the tips. Instead, this Court held very simply that the proviso, the concluding language that I've sought to direct your attention to several times, referring the cases where recovery might be had by state law, did not provide an exception, large enough to cover the Parker case. The commentators and the lower courts have -- with rather complete uniformity, interpreted the Parker case as rejecting the maritime but local doctrine. Professor Larson and his book on Workmen's Compensation says, this decision by the highest Court appear to scrap the local exception to maritime employment but the relation to navigation and commerce of an unauthorized print in a tiny outward motor might seem to approach the vanishing point. The second case, which if necessary, puts this proposition beyond dispute is the case of Pennsylvania Railroad against O'Rourke to which I referred earlier in answer to some questions from Mr. Justice Stewart. You will recall that it involved the freight brakemen in the yards of the Pennsylvania Railroad at jury's decision. The argument and decision in the Second Circuit had been inter -- had been directed to the proposition that the place where the injury occur because it had occurred on navigable waters was not decisive and that it was necessary to inquire into the character of the employment and the opinion below went on in the respondent's argument in defense of it was that if the employment was not maritime, the Federal Act had no application. Now, this argument is essentially the same as the argument that was made in Rohde and the other old maritime but local cases. In Grant Smith-Porter against Rohde itself, the emphasis was on the character of what the employee was hired to do. Now, the contract for constructing the Ahala that was the vessel he was working on, the Court said was not maritime and also the uncompleted structure upon which the accident occurred was lying in navigable waters, neither Rohde's general employment or his activities at that time had any relation to navigation or commerce. And in that opinion, the Court said with reference to Jensen and similar cases, in each of them, the employment or contract was navigable in the cha -- it was maritime in the character. Here, the parties contracted with reference to the state statute and the Alaska Packers' case, another leading exposition of the maritime but local doctrine is written even more explicitly in terms of the fact that the employee who in that case had been injured pushing a vessel in the navigable waters had been hired to work about a cannery. It was a dead season and he was a cannery worker the Court had said and therefore the Local Compensation Act could apply. The similarity between the two arguments, the argument by the -- in the O'Rourke case and the argument in the maritime but local cases, had been noted in the District Court. Indeed, it expressly referred to the Rohde case and indicated that in its judgment, Rohde was an outlaw under the Longshoremen's Act. And the Rohde case and others were cited not unnaturally in the briefs in this Court, in the O'Rourke case, for the proposition that the Federal Act would not apply. Never the -- nevertheless, this Court squarely repudiated the test which calls for one look at the character of the employment and indicated, we are clear that the emphasis of the nature of respondent's duties here misses the month. The statute applies by its own terms when the employer has any employees engaged in maritime service than going on the exclusive coverage of Section 903. That's the one we are arguing about, 905, extends to an employee of an employer made liable by 904 when he is injured in the course of his employment on navigable water and we have those same three facts, an employee of an employer covered by the act, injured in the course of his employment on navigable waters.
Potter Stewart: Of course the O'Rourke case did not involve directly, certainly, the exemption -- the exception that we're talking about today did it?
Archibald Cox: It -- I think it did in this sense if you'd say directly and let me state in the sense in which it applies without (Voice Overlap) --
Potter Stewart: Let me ask you this --
Archibald Cox: If the Longshoremen's and Harbor Workers' Act could not apply because the exception took the case out. Then there would have been an altogether different question as to whether the fact that a State compensation law applied, prevented recovery under the FELA.
Potter Stewart: May I ask you --
Archibald Cox: The whole argument was --
Potter Stewart: May I ask this Mr. Solicitor General just for my own information, did the Court in the O'Rourke case discuss the proviso that the Act -- the Federal Compensation Act is applicable if the state law may not apply?
Archibald Cox: No, it did not and I suppose because --
William O. Douglas: On page 337, I just happen to have it in front of me Mr. Solicitor General. The opinion of the Court says that Jensen wanted a demarcation to state and federal jurisdiction had been accepted. New Jersey could not have enacted statutes granting compensation for respondent's injury on navigable water.
Archibald Cox: That's true.
William O. Douglas: That's the dictum of course.
Archibald Cox: It did say that and it seems to me that the statement with deference to the author of opinion and the majority cannot be taken literally because since the Davis case, it has not been true that the federal and state laws are mutually exclusive. There are certainly instances in which the state may grant compensation where the injury occurs under circumstances where the federal law might apply. The clearest illustration is the case of the work on the repair of a vessel where it has been squarely held even though the vessel is afloat on navigable water as in the Baskin case out on the West Coast that the state law may apply. But so, Justice Douglas is not only obviously right but I appreciate him calling into my attention, it seems to me that that statement, however, is too broad and simply does not accord with the precedents in this Court. I may point out that these three facts that I've sought defect towards, that I've sought to emphasize have been applied Justice Stewart as you recalled earlier in cases where the clearer question was one of the coverage of the Federal Act and whether an award on the Federal Act should be sustained. Thus in this Dixie Sand and Gravel case on the Sixth Circuit stated very categorically in an opinion on which -- from which there was no descent on this point that given these three facts, then the federal statute apply. And I think that it's a -- this is rather clearly the rule not only in Fourth and Sixth Circuit but the Ninth Circuit has held that the maritime with local test does not applied. I would add the Fifth Circuit where it's not the present case.
Potter Stewart: Now Mr. Solicitor --
Archibald Cox: But (Voice Overlap) --
Potter Stewart: -- General. Excuse me again if I may interrupt. Judge Brown in his powerful style, indicates in this case that the rule has been pretty definite at least in his circuit and I should gather from what he says that he -- that the rule as being quite definite and certain throughout the federal courts that in this specific factual context regardless of what the general rules might be, i.e. -- i.e. new construction even though the -- even though the ship being built is far out for long so it's floating on navigable water that new construction is outside the coverage of the Federal Act. That's what he seems to apply and he seems to -- opinion seems to be positive on the wisdom of having the certainty in this area.
Archibald Cox: Well I think it's -- yes.
Potter Stewart: Is he right factually about that or is he wrong factually about that (Voice Overlap) present?
Archibald Cox: Well, I think that speaking only of this exact factual situation.
Potter Stewart: On the category of new construction.
Archibald Cox: Alright. Yes, that's what I meant but -- as distinguished from the status of the maritime but local doctrine in general.
Potter Stewart: Right.
Archibald Cox: Speaking of this category of new construction, I think the facts as to the decisions and law are these. First, there are no cases upholding federal coverage as applied to new construction. We have to concede that. Second, this is not an area in which it is practicable to ascertain what the practice of the Deputy Commissioner has been. The awards are not filed in a way that they are digested or analyzed and you simply can't run it down. On the other hand, I think that I must acknowledge that probabilities are that there were not any significant number of awards and compensation because I suppose that they would have been taken to courts in view of the decisions if there has been, although I think that's a little speculative. I think I have to worsen it on that point. So that Judge Brown's -- if limited sufficiently, Judge Brown's reasoning is correct.I would make these points in reply. In the first place, I think the notion that an exact pre-1927 president removed something from the area of doubt, has been thoroughly repudiated. The more Baskin cases, are the best illustrations and indeed the difficulties into which Judge Brown's search for certainty in the pre-1927 precedents leads one, are very well illustrated by his own opinion as I indicated earlier, he said in the Fifth Circuit, the rule is, I'm referring to page 50 of the opinion, in the face of some state court decisions which we have expressly declined to approve or follow, have we spoken in positive terms as to ship repairers. A ship repairer is not in the twilight. He is in the federal domain. The State Act may not validly imply but this is just flatly inconsistent with the decisions of this Court. So that's one thing that conventions made that to say that certainty was given by the pre-1927 decision is not really proved in a realistic sense. Second, I can't help noting also perhaps it's not with significance that the Rohde case itself is distinguishable on these facts and indeed the opinion that some of the Deputy Commissioners apparently relied on is also distinguishable. The Rohde case dealt with a man who worked on new construction.
Potter Stewart: Wholly.
Archibald Cox: Wholly. And these are men who work indiscriminately back and forth and it involve a contract referring to the State Act that apparently lose no such contract here. Again, the only case which followed Rohde early under the Longshoremen's and Harbor Workers' Act, was a case in the Fourth Circuit and Judge Brown himself acknowledges that that case has not been followed in the Fourth Circuit, not in the narrow sense in which we were talking earlier but in the sense of its broader rationale. Again, the distinction between new construction and repair has been clearly repudiated in the case of dry docks and marine ways. Now I see no greater reason for applying it to the construction of ships than there is for applying it to the construction of dry docks and marine ways.
Earl Warren: We'll recess now.